Exhibit 32.1 CERTIFICATION OF PRINCIPAL EXECUTIVE OFFICER AND PRINCIPAL FINANCIAL OFFICER PURSUANT TO 18 U.S.C. SECTION 1350 In connection with the accompanying Annual Report On Form 10-K of E World Interactive, Inc. for the Year Ended December 31, 2010, I, Gerry Shirren, Secretary, Director, Chief Financial Officer, and Chief Accounting Officer of E World Interactive, Inc. hereby certify pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, to the best of my knowledge and belief, that: 1.This Annual Report on Form 10-K for the year ended December 31, 2010, fully complies with the requirements of section 13(a) or 15(d) of the Securities Exchange Act of 1934; and 2.The information contained in this Annual Report on Form 10-K for the year ended December 31, 2010, fairly presents, in all material respects, the financial condition and results of operations of E World Interactive, Inc. Dated:April 20, 2011 E WORLD INTERACTIVE, INC. By:/s/ Gerry Shirren Secretary, Director, Principal Executive and Principal Financial Officer
